USCA4 Appeal: 22-6377      Doc: 5        Filed: 08/03/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6377


        DAVID N. FIREWALKER-FIELDS,

                            Petitioner - Appellant,

                     v.

        HAROLD W. CLARKE,

                            Respondent - Appellee.



        Appeal from the United States District Court for the Western District of Virginia, at
        Roanoke. Elizabeth Kay Dillon, District Judge. (7:20-cv-00745-EKD-JCH)


        Submitted: July 14, 2022                                          Decided: August 3, 2022


        Before NIEMEYER, HARRIS, and RICHARDSON, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        David Nighthorse Firewalker-Fields, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6377      Doc: 5         Filed: 08/03/2022      Pg: 2 of 2




        PER CURIAM:

               David N. Firewalker-Fields seeks to appeal the district court’s order denying his

        Fed. R. Civ. P. 60(b)(2) motion for relief from the district court’s prior order dismissing

        his 28 U.S.C. § 2254 petition. The order is not appealable unless a circuit justice or judge

        issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(A); see generally United

        States v. McRae, 793 F.3d 392, 400 & n.7 (4th Cir. 2015). A certificate of appealability

        will not issue absent “a substantial showing of the denial of a constitutional right.” 28

        U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a prisoner satisfies

        this standard by demonstrating that reasonable jurists could find the district court’s

        assessment of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct.

        759, 773-74 (2017). When the district court denies relief on procedural grounds, the

        prisoner must demonstrate both that the dispositive procedural ruling is debatable and that

        the petition states a debatable claim of the denial of a constitutional right. Gonzalez v.

        Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Firewalker-Fields

        has not made the requisite showing. Accordingly, we deny a certificate of appealability

        and dismiss the appeal. We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                        DISMISSED




                                                      2